Citation Nr: 0425038	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  99-03 252	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating (i.e., a rating 
higher than 0 percent) for residuals of a tonsillectomy.

2.  Entitlement to service connection for a sinus disorder, 
claimed as secondary to the service-connected tonsillectomy 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from October 1954 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In that decision, the RO denied the veteran's 
claims for a compensable rating for residuals of a 
tonsillectomy and for service connection for a sinus 
disorder.

The Board observes the veteran filed a notice of disagreement 
(NOD) in response to the RO's more recent May 2004 decision 
denying his claim for a compensable rating for sensorineural 
deafness in both ears, whereupon the RO issued a statement of 
the case (SOC) concerning this claim in August 2004.  
However, the veteran has not yet filed a Substantive Appeal 
(e.g., a VA Form 9) as to this claim, and it therefore is not 
currently before the Board.  See 38 C.F.R. § 20.200 (2003) 
("An appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal").


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran's pharynx, larynx, and epiglottis were normal 
on examination; no hoarseness or other speech problems were 
noted, and there was no inflammation of the vocal cords or 
their mucous membrane.

3.  The only competent medical opinion of record indicates 
the veteran's sinus disorder is not likely related to 
residuals of his tonsillectomy, and there is no evidence that 
it is otherwise related to his service in the military.
CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for 
residuals of a tonsillectomy.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.31, 4.97, Diagnostic 
Code 6516 (2003).

2.  The veteran's sinus disorder is not proximately due to or 
the result of tonsillectomy residuals and was not otherwise 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his July 1997 claims.  But the VCAA applies to 
claims filed prior to its November 9, 2000 effective date if 
VA had not decided the claim before that date.  See 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 
2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) 
(VA will apply VCAA implementing regulations to any claim 
filed before November 9, 2000 but not decided by VA as of 
that date).  VA had not "decided" the veteran's claim prior 
to November 9, 2000 because the RO had yet to issue its May 
2004 supplemental statement of the case (SSOC).  
See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at *31 (VA had 
authority to, and did, provide that VCAA requirements apply 
to claims at all stages of VA proceedings, up to and 
including those pending before the Board).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying claims that were still pending 
before VA on that date in order to provide VCAA notice and 
adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's March 1998 rating decision 
took place prior to enactment of the VCAA, and, therefore, 
prior to any VCAA notification.  But according to Pelegrini 
II, as interpreted by GC, the fact that the RO did not 
provide VCAA notification in these circumstances (nor could 
it have, as the VCAA had not yet been enacted) was not error.  
Although the RO did not provide VCAA notification prior to 
its rating decision, it did so in its November 2003 letter as 
to both claims.  VA thus complied with the VCAA notification 
timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and the VCAA 
notification requirements can be satisfied by a document such 
as a rating decision or SOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  In its November 
2003 letter to the veteran, the RO told him it was working on 
both the claim for an increased rating for the tonsillectomy 
residuals and the claim for service connection for a sinus 
disorder, and informed him it needed additional information 
and evidence regarding these claims.  The RO listed the 
evidence that had been received regarding these claims, and 
correctly explained the respective responsibilities of the RO 
and the veteran in obtaining and providing Federal and non-
Federal records.  The RO also explained what the evidence 
would have to show to support his service connection claim 
and how VA would help the veteran obtain evidence in support 
of his claims.  Although the RO did not explain in its 
November 2003 letter what the veteran would have to show, 
generally, to support an increased rating claim, the RO did 
explain specifically in its March 1998 rating decision and 
December 1998 SOC that there was no diagnostic code (DC) 
specifically relating to tonsillectomy residuals, and that 
the most closely related diagnostic code, DC 6516, applicable 
to chronic laryngitis, required a showing of hoarseness with 
inflammation of cords or mucous membrane to warrant a higher, 
10 percent, rating and additional symptoms to warrant a 30 
percent rating.  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  The RO also stated:  "Please 
notify us of any new evidence/ information concerning these 
claims."  In addition, the RO's May 2004 SSOC included the 
text of 38 C.F.R. § 3.159 (2003).  Thus, the RO complied with 
the VCAA notice content requirements, as it provided the 
information specified by Charles and Quartuccio and indicated 
to the veteran that he should notify the RO of any evidence 
in his possession pertaining to his claims.

In addition, the veteran's service medical records (SMRs), 
and private and VA treatment records, have been associated 
with the claims file.  The RO attempted to obtain records of 
the veteran's treatment at the Boston VA outpatient clinic 
(OPC), but the Boston OPC informed the RO in August 1999 that 
they had no such records.  See 38 C.F.R. § 3.159(c)(2) (2003) 
(VA may end efforts to obtain relevant records from a Federal 
department or agency if it concludes records sought do not 
exist).  There is no indication that other private or Federal 
records exist that should be requested, or that any pertinent 
evidence was not received.  The veteran was also provided 
with multiple VA examinations, including one in April 2004.  
The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Entitlement to a Compensable Rating for Residuals of a 
Tonsillectomy

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The veteran was granted service connection for tonsillectomy 
residuals in August 1980, did not appeal for a higher rating, 
and filed his claim for an increased rating for this disorder 
in July 1997.  Thus, since entitlement to compensation 
already has been established and an increase in the 
disability rating for the tonsillectomy residuals is at 
issue, the present level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Compare Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (where veteran timely appeals rating initially 
assigned for his disability, Board must consider possible 
entitlement to "staged" rating to compensate veteran for 
times since filing his claim when disability may have been 
more severe than at other times during the course of his 
appeal).

During service, the veteran experienced sore throats, fevers, 
and other symptoms of tonsillitis, and in April 1957 he 
underwent a tonsillectomy.  An April 1957 consultation report 
indicates that after the tonsillectomy, the veteran had an 
elevated temperature, dry cough, sore throat, and other 
symptoms, which the physician attributed to probable 
bronchitis and an infection that developed from the surgical 
procedure.

After he filed his claim in July 1997, a February 1998 VA 
examination worksheet response indicated the veteran had no 
speech impairment.  An attachment with the same date as the 
worksheet indicated that his oral cavity and pharynx were 
clear.

In April 1998, the RO received a July 1997 note from Dr. 
"B.," which stated that the veteran had been treated in 
November 1989 for a cough with production of phlegm, for 
which Robitussin and Ampicillin were prescribed.  A December 
1998 VA outpatient treatment (VAOPT) note indicates the 
veteran's nasal mucosa was very boggy and erythematous, but 
his pharynx was normal.

At a July 1999 hearing before the RO, the veteran stated that 
since his tonsillectomy, he had experienced between 3 and 6 
sore throats during each winter.  Some of them, he said, 
resulted in hospital emergency room visits, at which he was 
prescribed cough medicine and antibiotics.  He also stated 
that he cannot drink lemonade, scream, or sing, and 
experienced what he described as chronic laryngitis.

Also in July 1999, the RO received VAOPT notes indicating the 
veteran had suffered from chronic sore throats in December 
1993.  At that time, the physician noted that there were no 
polyps, and that the veteran's history was suggestive of an 
underlying allergy.  January 1996 and November 1998 VA 
treatment notes (on VA Form 10-10M), also received in July 
1999, indicated the veteran complained of a sore throat and 
the diagnostic impression was viral syndrome.

A June 1999 VAOPT note indicates that there was post 
tonsillectomy throat scarring, and that an indirect larynx 
mirror test was negative, and the larynx and epiglottis were 
negative.  The impression was of allergic rhinitis.  A 
December 1999 VAOPT note indicated the throat was negative.  
A March 2000 VAOPT note indicates that the veteran did not 
have a sore throat.

At the April 2004 VA examination, the veteran noted his post-
tonsillectomy symptoms, his past history of allergy to 
pollens and dust, and chronic nasal stuffiness.  A physical 
examination reflected mild scarring of the right tonsillar 
fossa laterally.  Indirect laryngoscopy showed normally 
mobile vocal cords without gross lesion.

The April 2004 report of the laryngoscopy showed the 
nasopharnynx was normal without mucosa based lesion.  The 
base of the tongue and epiglottis were normal with no mucosa 
based lesion.  The vocal cords were normally mobile and 
normal in appearance.  Posterior laryngeal mucosal hyperemia 
was present consistent with gastrointestinal reflux disease.  
At the end of the procedure, the physician asked the veteran 
to sing, and while he did there was no discernable 
abnormality in the movement of the tissue or their 
appearance.

As noted, there is no specific diagnostic code for 
tonsillitis or residuals of a tonsillectomy under the 
Diseases of the Nose and Throat section of 38 C.F.R. § 4.97 
(2003), for miscellaneous diseases of the nose and throat.  
When a disorder that is not listed in the rating schedule is 
encountered, it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  The veteran has indicated that his tonsillectomy 
residuals are manifested by throat pain, including chronic 
sore throats and laryngitis.  The unlisted condition of 
residuals of a tonsillectomy manifested by throat pain is 
most analogous to chronic laryngitis and is appropriately 
rated under 38 C.F.R. § 4.97, DC 6516 (2003), pertaining to 
that disability.

Under DC 6516, chronic laryngitis is rated as 30 percent 
disabling if there is hoarseness, with thickening or nodules 
of cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  A 10 percent rating is assignable if 
there is hoarseness, with inflammation of cords or mucous 
membrane.

Although DC 6516 does not specify a noncompensable, or 0 
percent, rating, where the schedule does not provide such an 
evaluation for a diagnostic code, a 0 percent evaluation is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2003).  This is precisely the 
situation in the present case.  Here, although the veteran 
has indicated he experiences chronic sore throats and 
laryngitis, the treatment notes and VA examinations have 
noted no impediment to his speech and normally mobile vocal 
cords without gross lesion and only mild scarring of the 
right tonsillar fossa.  Moreover, no inflammation of the 
cords or mucous membrane in any region of the throat have 
ever been noted, and the throat, specifically the pharynx and 
larynx as well as the epiglottis, have consistently been 
noted to be normal.  In addition, no thickening or nodules of 
the cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy have been noted, and the veteran's sore 
throats have been attributed by examining physicians to viral 
syndrome, allergic rhinitis, or gastrointestinal reflux 
disease.  Thus, because there are no symptoms that correspond 
to the 10 or 30 percent evaluations available under DC 6516, 
the most analogous diagnostic code for rating the veteran's 
tonsillectomy residuals, the current 0 percent evaluation is 
appropriate.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  However, the veteran has not required 
hospitalization for residuals of his tonsillectomy, much less 
frequently, and the manifestations of this disability are 
contemplated by the schedular criteria, albeit under an 
analogous diagnostic code.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Neither is there any indication that 
application of the schedular criteria is otherwise rendered 
impractical.  Thus, referral of this case for extra-schedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Since, for these reasons, the preponderance of the evidence 
is against the veteran's claim for a compensable rating for 
residuals of his tonsillectomy, the benefit-of-the-doubt 
doctrine does not apply, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Entitlement to Service Connection for a Sinus Disorder

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression, or on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. §§ 
1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306, 
3.310(a) (2003).  Furthermore, with chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d).



Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In the present case, the VAOPT and private medical records 
reflect that the veteran has rhinitis and sinusitis, thus 
establishing that he currently has a sinus disorder.  
In addition, at the RO hearing the veteran attributed his 
sinus problems, or at least their increased frequency, to his 
tonsillectomy.

The April 2004 VA physician examined the veteran and noted 
his prior medical history, including his chronic nasal 
stuffiness.  The examiner indicated the veteran has a 
deviated septum that affects his breathing.  The examiner 
stated:  "[a]s to the relationship of sinus condition to a 
service connected tonsillectomy I think that it is not likely 
that there is a relationship between the two.  There is no 
evidence of physical examination or in the literature to 
support the relationship between tonsillectomy and the 
development of sinusitis.  In this patient particularly with 
a history of allergic rhinitis it is less likely than not 
that the veteran's sinus or nasal symptoms are related to 
tonsillectomy."

Concerning the probative value of medical evidence, a 
diagnosis or opinion by a health care professional is not 
conclusive and is not entitled to absolute deference.  Thus, 
the Court has provided guidance for weighing medical 
evidence.  For instance, the Court has held that a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  In addition, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally in this 
regard, a medical opinion based on an inaccurate factual 
premise is not probative.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).

The April 2004 VA examiner's opinion has none of the above 
shortcomings.  The opinion is based on a physical examination 
of the veteran and a review of his medical history, and it 
explains the underlying reasons and bases for its 
conclusions.  The examiner considered both whether there is 
evidence in medical literature generally of a relationship 
between tonsillectomy residuals and sinusitis, and whether 
such a relationship could exist given the facts of this 
particular veteran's medical history and current examination.  
The examiner concluded that it was not at least as likely as 
not (i.e., 50 percent or greater probability) that the 
veteran's sinusitis is related to his tonsillectomy 
residuals, particularly in light of his history of allergic 
rhinitis.

There is no medical opinion that conflicts with that of the 
April 2004 VA examiner, and the only contrary view is that of 
the veteran, who indicated at his hearing and elsewhere that 
he believes his sinus disorder is related to his 
tonsillectomy residuals.  But the veteran's opinion on this 
matter does not constitute competent evidence, because the 
question of the relationship between the tonsillectomy 
residuals and current sinus disorder is one that requires 
medical expertise to answer.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).  Moreover, there is no medical evidence 
indicating that the veteran had a sinus disorder in service.  
Thus, neither a chronic disease in service nor continuity of 
symptomatology has been shown so as to warrant service 
connection on these alternative grounds.

In sum, the competent medical evidence indicates the 
veteran's sinus disorder is neither related to his 
tonsillectomy residuals nor otherwise related to service.  
And as the preponderance of the evidence is against the 
veteran's claim, 
the benefit-of-the-doubt doctrine does not apply, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. at 
519-20.


ORDER

The claim for a compensable rating for residuals of a 
tonsillectomy is denied.

The claim for service connection for a sinus disorder, 
including as secondary to the service-connected tonsillectomy 
residuals, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



